Sherman, J.
I concur with the court as to the effect which is given, by the laws of this state, to the instrument recited in the plea. It may be pleaded; and differs from a similar instrument under seal in this only, that a court of law can administer the relief in this case, which, in the other, must be sought in a court of equity. But in both cases, it is necessary, that sufficient reasons be shewn to repel the legal effect of the instrument. This receipt imports absolute verity, and cannot be controuled, except on the ground of those causes which have been judicially recognized, as fraud, mistake, accident, &c. This replication admits the execution of the instrument, but avers, that a certain action was pending in the county court, which the parties settled, on the 22nd of September, 1834, [the date of the instrument,] “ and discharged each other from said action and the cause thereof, and the costs which had accrued on the same; and then, in pursuance of said settlement, the plaintiff executed and delivered to said Leonard Tucker the said writing,” &c. — “ and that the same was not executed to said Leonard Tucker to release and discharge the defendants, or either of them, from the cause of action mentioned in the *145plaintiff’s declaration, or from any cause of action or demand, which the plaintiff then had against the defendants.” These, are the only averments, on which the plaintiff relies as the basis of relief. If these reasons, presented on a bill in equity for relief against a specialty, would be held sufficient, on a demurrer, they will sustain the replication. The only averment to avoid the receipt, is, “ that it was not executed to release or discharge the defendants from the cause of action mentioned in the declaration” — that is, not with that intent.
Every plea is to be taken most strongly against the pleader. He is presumed to present a case as favourable to himself as facts will admit. He does not here aver, that he was ignorant of any fact, deceived by fraud or surprised by accident. He does not deny that he perfectly understood the meaning, and even the legal effect, of the instrument. It is in full of all demands ; and its language includes, most explicitly, the demand in the declaration. Can he, then, be received to say, that he gave the receipt with full knowledge of its legal effect, but not intending it should have that effect ? If a grantor, who had executed a deed in fee simple, in common form, should ask relief of a court of equity on no other ground than that he did not intend, when he gave the deed, to convey any estate in the land, or more than a life estate, would not his bill be bad on demurrer? A party cannot avoid his own deed, in a court of law or equity, except on some of those grounds, which have long been held sufficient to absolve him from its obligation. I can discern no one of them in this replication ; and therefore, I consider it insufficient.
Waite, J., was of the same opinion.
Judgment to be affirmed.